Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-10 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-10).  Accordingly, claims 1-10 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 10 includes limitations that recite at least one abstract idea. Specifically, independent claim 10 recites:
A method for creating an electronically encrypted and exportable vaccination certificate, the method comprising:
-validating, via a first processor, credentials of a medical service provider (MSP) through inputting one or more MSP data sets;
-collecting, via a second processor, one or more patient data sets; 
-generating, via the second processor, a quick response code (QRC); 
-inputting, by the MSP through the first processor, a vaccination data set associated with the one or more patient data sets, wherein the inputting of said vaccination data is conditioned of the MSP administrating a vaccine, wherein the vaccination data comprises:
	-at least one date of vaccination; 
-at least one number of administrations of the vaccine; and 
-the one or more MSP data sets; 
-generating, by the second processor, an encrypted and exportable vaccination certificate (EEVC) when the second processor receives an indicator generated by the first processor of said inputting of the vaccination data, wherein the EEVC comprises: 
-the QCR;
-the vaccination data; and
-the one or more patient data sets; and
-representing, on the second processor a side effect tracker functionality configured to collect a self-report of adverse reactions. 
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because managing vaccination status and tracking is managing personal behavior.   
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for creating an electronically encrypted and exportable vaccination certificate, the method comprising:
-validating, via a first processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 8), credentials of a medical service provider (MSP) through inputting one or more MSP data sets;
-collecting, via a second processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 8), one or more patient data sets; 
-generating, via the second processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 8), a quick response code (QRC); 
-inputting, by the MSP through the first processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 8), a vaccination data set associated with the one or more patient data sets, wherein the inputting of said vaccination data is conditioned of the MSP administrating a vaccine, wherein the vaccination data comprises:
	-at least one date of vaccination; 
-at least one number of administrations of the vaccine; and 
-the one or more MSP data sets (mere field of use limitation, see MPEP 2106.05(h)); 
-generating, by the second processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 8), an encrypted and exportable vaccination certificate (EEVC) when the second processor receives an indicator generated by the first processor of said inputting of the vaccination data (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 8), wherein the EEVC comprises: 
-the QCR;
-the vaccination data; and
-the one or more patient data sets (mere field of use limitation as noted below, see MPEP 2106.05(h)); and
-representing, on the second processor a side effect tracker functionality configured to collect a self-report of adverse reactions (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 14).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim
10 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 1 and analogous independent claim
10 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim specifies the EI to be a QRC or passcode, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 3-4: The claims specify vaccination data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 5-7: The claims specify EEVC, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 8: The claim specifies vaccination data is conditioned of the MSP, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 9: The claim further comprises a side effect tracker, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1 and 10 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as generating QRC, inputting vaccination data set e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); validating credentials, generating vaccination certificate, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); collecting patient data sents, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 and 5, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2 (QRC code), 5 (EEVC includes EI), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-10
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 recite the limitation “wherein the inputting of said vaccination data is conditioned of the MSP administrating a vaccine.”  Examiner is unable to determine how inputting the vaccination data is conditioned and what exactly does it mean for vaccination data to be conditioned of the MSP.  Examiner asks the Applicant for clarification.
Claim Objections
Claim 10 objected to because of the following informalities: “QCR” should be “QRC”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joyce et al. (WO 2021/219885).
As per claim 1, Joyce teaches a method for creating an electronically encrypted and exportable vaccination certificate, the method comprising: 
-validating, via a first processor, credentials of a medical service provider (MSP) through inputting one or more MSP data sets (Joyce: para. 43; para. 57; Managing access by authenticating credentials of the user.); 
-collecting, via a second processor, one or more patient data sets (Joyce: para. 23; Registering a patient by collecting patient information.);
-generating, via the second processor, an exportable identifier (El) (Joyce: para. 24; A QR code with registration information.); 
-inputting, by the MSP through the first processor, a vaccination data set associated with the one or more patient data sets (Joyce: para. 81; The PC detects vaccine information.); and 
-generating, by the second processor, an encrypted and exportable vaccination certificate (EEVC) when the second processor receives an indicator generated by the first processor of said inputting of the vaccination data (Joyce: para. 69; para. 88; Generate a certificate for a valid vaccine. The vaccine certificate may be encrypted and available to transfer (i.e. export).).
As per claim 2, the method of claim 1 is as described.  Joyce teaches wherein the El is a quick response code (QRC) or passcode (Joyce: para. 24; QR code).
As per claim 3, the method of claim 1 is as described.  Joyce teaches wherein the vaccination data includes at least one date of vaccination and at least one number of administrations of a vaccine (Joyce: para. 81; para. 42; Vaccine data includes timestamp of the administration and the drugs that were administered.).
As per claim 4, the method of claim 1 is as described.  Joyce teaches wherein the vaccination data includes the one or more MSP data sets (Joyce: para. 42; para. 66; Vaccination data includes the healthcare professional that administered the drug.). 
As per claim 5, the method of claim 1 is as described.  Joyce teaches wherein the EEVC includes the EI (Joyce: para. 81; The certificate contains identification information.).
As per claim 6, the method of claim 1 is as described.  Joyce teaches wherein the EEVC includes the vaccination data (Joyce: para. 81; The vaccine certificate corresponds to the vaccine that was administered and includes data of the event.). 
As per claim 7, the method of claim 1 is as described.  Joyce teaches wherein the EEVC includes the one or more patient data sets (Joyce: para. 88; para. 81; The certificate is associated with the patient.).
As per claim 8, the method of claim 1 is as described.  Joyce teaches wherein the inputting of said vaccination data is conditioned of the MSP administrating a vaccine (Joyce: para. 88; The certificate is registered with the corresponding healthcare authority after administration.).
As per claim 9, the method of claim 1 is as described.  Joyce teaches further comprising representing, on the second processor a side effect tracker functionality configured to collect a self-report of adverse reactions (Joyce: para. 43; Facilitating reporting of adverse events including vaccine side effects.).
As per claim 10, Joyce teaches a method for creating an electronically encrypted and exportable vaccination certificate, the method comprising:
-validating, via a first processor, credentials of a medical service provider (MSP) through inputting one or more MSP data sets (Joyce: para. 43; para. 57; Managing access by authenticating credentials of the user.);
-collecting, via a second processor, one or more patient data sets (Joyce: para. 23; Registering a patient by collecting patient information.); 
-generating, via the second processor, a quick response code (QRC) (Joyce: para. 24; A QR code with registration information.); 
-inputting, by the MSP through the first processor, a vaccination data set associated with the one or more patient data sets (Joyce: para. 81; The PC detects vaccine information.), wherein the inputting of said vaccination data is conditioned of the MSP administrating a vaccine (Joyce: para. 88; The certificate is registered with the corresponding healthcare authority after administration.), wherein the vaccination data comprises:
	-at least one date of vaccination (Joyce: para. 81; para. 42; Vaccine data includes timestamp of the administration and the drugs that were administered.); 
-at least one number of administrations of the vaccine (Joyce: para. 81; para. 42; Vaccine data includes timestamp of the administration and the drugs that were administered.); and 
-the one or more MSP data sets (Joyce: para. 42; para. 66; Vaccination data includes the healthcare professional that administered the drug.); 
-generating, by the second processor, an encrypted and exportable vaccination certificate (EEVC) when the second processor receives an indicator generated by the first processor of said inputting of the vaccination data (Joyce: para. 69; para. 88; Generate a certificate for a valid vaccine. The vaccine certificate may be encrypted and available to transfer (i.e. export).), wherein the EEVC comprises: 
-the QCR (Joyce: para. 81; The certificate contains identification information.); 
-the vaccination data (Joyce: para. 81; The vaccine certificate corresponds to the vaccine that was administered and includes data of the event.); and
-the one or more patient data sets (Joyce: para. 88; para. 81; The certificate is associated with the patient.); and
-representing, on the second processor a side effect tracker functionality configured to collect a self-report of adverse reactions (Joyce: para. 43; Facilitating reporting of adverse events including vaccine side effects.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al. – U.S. Publication No. 2021/0391041 – Teaches a system for receiving a certificate of vaccination.
Tregnaghi – WO 2015/121706 – A support system for tracking vaccination information.
Fuerst et al. – U.S. Publication No. 2011/0029488 – Teaches a system for storing immunization data.
Essig et al. – U.S. Publication No. 2009/0018871 – A system for vaccine reservation and administering vaccines.
J. Odoom, R. S. Soglo, S. A. Danso and H. Xiaofang, "A Privacy-preserving Covid-19 Updatable Test Result and Vaccination Provenance based on Blockchain and Smart contract," 2019 International Conference on Mechatronics, Remote Sensing, Information Systems and Industrial Information Technologies (ICMRSISIIT), 2019, pp. 1-6: Teaches using blockchain and smart contract to generate encrypted vaccination information.
CN 104331761A – translated – Teaches a system for generating vaccination certificate.
Lopes, Jéssica Pereira et al. “Evaluation of digital vaccine card in nursing practice in vaccination room.” Revista latino-americana de enfermagem vol. 27 e3225. 5 Dec. 2019 – Teaches a vaccine application for mobile devices.
Wilson, Kumanan et al. “Travel Vaccines Enter the Digital Age: Creating a Virtual Immunization Record.” The American journal of tropical medicine and hygiene vol. 94,3 (2016): 485-488.  – Teaches a virtual immunization record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626